MINER, J.:
This motion for new trial is based upon the ground of misconduct of the jury in the jury room, in improperly examining page 274 of the book of accounts between the parties, when only page 275 of the book was in evidence. In support of the motion for a new trial, the affidavits of two of the members of the jury were offered tending to ■support the motion. The court declined to receive the affidavits in support of the motion, and overruled the motion for new,trial. This is the only error assigned.
This court held in People v. Flynn, 26 Pac. Rep. 114, 7 Utah, 384, that affidavits of jurors will not be, received to impeach their verdict, nor to show the ground upon which it was rendered, nor to show their misunderstanding of fact or law, nor that they misunderstood the charge ■of the court or the effect of their verdict, nor their opinions, surmises, and processes of reasoning in arriving at a verdict. We think the-affidavits offered in this case were properly rejected. The judgment of the court below is affirmed.
Bartoh, J., and Smith, J., concurred..